Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/18/2019 and 07/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim limitations “a higher-level control device that outputs… and a lower-level control device that controls…” in claims 1-3 that do not use the word “means” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “device” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Egnor (9195232).
Regarding claim 1:
Egnor teaches:
An autonomous driving control device comprising: a higher-level control device that outputs a control target value of an actuator group based on an action plan of a vehicle; ("a system of a vehicle or another mechanical entity may include a microprocessor operating as a primary controller configured to perform vehicle functions. For example, a variety of functions may be executed by the primary controller, such as functions pertaining to the control of operations of the vehicle including vehicle propulsion, braking and steering. In order to execute the functions, a primary controller or other microprocessors of a vehicle may execute sets of logic to control 
and a lower-level control device that controls the actuator group of the vehicle based on a command from the higher-level control device, ("the method 300 may further include transferring control of operation of the vehicle between the primary controller and the secondary controller based on a detected fault at one of the primary and the secondary controller. The system of the vehicle or another functional entity (e.g., additional controller) may be configured to determine that the primary controller or secondary controller may be operating in an error region, which may require the transfer of control over to the other controller." [Column 14 lines 53-60]; here it shows that a safety controller can control an actuator group. "transition of control may involve providing instructions for the secondary controller to continue operating, start operating, or switch to a control-mode of some type that allows the functions of the secondary controller to direct systems of the vehicle." [Column 15 lines 1-5]; here it shows that the secondary controller (lower level control device) can receive instructions for continuous operation by controlling according to the control value that the primary controller was previously using before an error was detected and control was switched over.)
wherein the lower-level control device holds the control target value of the vehicle provided by the higher-level control device over a specific period, ("transition of control may involve providing instructions for the secondary controller to continue operating, start operating, or switch to a control-mode of some type that allows the functions of the secondary controller to 
when the higher-level control device does not satisfy a desired function, the lower-level control device is configured to be controlled based on the held control target value, ("a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary controller and the secondary controller. The control module may be configured to transfer control based on detecting a fault at one of the primary and the secondary controller in order to ensure proper control of the vehicle." [column 3 lines 57-63]; here it shows that when an error is detected, and there is difference between the actual action value and a target control value, the secondary controller can take over and hold the control target value.)
and the action plan is followed by determining and correcting a difference between an actual action value and the control target value of the vehicle. ("a control module configured to transfer control of vehicle operations between microprocessors, such as between the primary 
Examiner Note: Under broadest reasonable interpretation, examiner is interpreting a target value as operating in a state with no fault, and an actual value as a state of operation when a fault is occurring. 

Regarding claim 2:
Egnor teaches all of the limitations of claim 1.
Egnor further teaches:
The autonomous driving control device according to claim 1, wherein a plurality of the lower-level control devices is provided, ("an example system of the vehicle, such as a control unit, controlling operations of the vehicle may provide control to a secondary backup or tertiary backup controller configured as a safety controller (e.g., failsafe controller) as a result of detecting a fault in the primary system of controllers." [Column 16 lines 11-16]; here it shows that multiple lower-level control devices can be provided.)
one of the lower-level control devices monitors the other lower-level control device, and when detecting a deviation of the vehicle from the action plan, the one lower-level control device corrects the control target value of the other lower-level control device. ("which may 

Regarding claim 3:
Egnor teaches all of the limitations of claim 2.
Egnor further teaches:
The autonomous driving control device according to claim 2, wherein when a brake controller as the one lower-level control device monitors behavior of a steering controller as the other lower-level control device, and when detecting a deviation of the vehicle from the action plan, the brake controller corrects the control target value of the steering controller by controlling right and left velocities. (Egnor teaches that a safety controller (a first lower-level control device) that can control the braking of the vehicle can monitor a secondary controller (a second lower-level control device) as shown in column 19 lines 33-39. Egnor also teaches that the safety controller can take control and correct the functions of the secondary controller when an error is detected in the secondary controller as shown in column 3 lines 57-65. Egnor 
Examiner note: Under broadest reasonable interpretation, the examiner is interpreting the ability to control the steering of a vehicle as equivalent to controlling right and left velocities. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cao (U.S. Publication No. 20030169003) discloses slave controllers that can be triggered to assist the control system to follow a steering wheel angle setpoint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664